

116 S2418 RS: Conservation Of America’s Shoreline Terrain and Aquatic Life Act
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 430116th CONGRESS2d SessionS. 2418IN THE SENATE OF THE UNITED STATESAugust 1, 2019Mr. Cassidy (for himself, Ms. Murkowski, Mr. Kennedy, Mr. Wicker, Mr. Jones, Mr. Sullivan, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesFebruary 25, 2020Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the Gulf of Mexico Energy Security Act of 2006 to modify a definition and the disposition
			 and authorized uses of qualified outer Continental Shelf revenues
			 under that Act and to exempt State and county payments under that Act from
			 sequestration, to provide
			 for the distribution of certain outer
 Continental Shelf revenues to the State of Alaska, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Conservation Of America’s Shoreline Terrain and Aquatic Life Act or the COASTAL Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Gulf of Mexico outer Continental Shelf revenuesSec. 101. Definition of qualified outer Continental Shelf revenues.Sec. 102. Disposition of qualified outer Continental Shelf revenues.Sec. 103. Exemption of certain payments from sequestration.TITLE II—Alaska outer Continental Shelf revenuesSec. 201. Definitions.Sec. 202. Disposition of qualified revenues in Alaska.TITLE III—State mineral revenue protectionSec. 301. Elimination of administrative fee.IGulf of Mexico outer Continental Shelf revenues101.Definition of qualified outer Continental Shelf revenuesSection 102(9)(A) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—(1)in clause (i)(II), by striking and after the semicolon;(2)in clause (ii)—(A)in the matter preceding subclause (I), by striking fiscal year 2017 and each fiscal year thereafter and inserting each of fiscal years 2017 through 2019; and(B)in subclause (III), by striking the period and inserting ; and; and(3)by adding at the end the following:(iii)in the case of fiscal year 2020 and each fiscal year thereafter, all rentals, royalties, bonus bids, and other sums due and payable to the United States received on or after October 1, 2019, from leases entered into on or after October 1, 2000 for—(I)the 181 Area;(II)the 181 South Area; and(III)the 2002–2007 planning area..102.Disposition of qualified outer Continental Shelf revenues(a)In generalSection 105(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—(1)in paragraph (1), by striking 50 and inserting 37.5; and(2)in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking 50 and inserting 62.5;(B)in subparagraph (A), by striking 75 and inserting 80; and(C)in subparagraph (B), by striking 25 and inserting 20.(b)Authorized usesSection 105(d)(1) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by adding at the end the following:(F)Planning, engineering, design, construction, operations, and maintenance of 1 or more projects that are specifically authorized by any other Act for ecosystem restoration, hurricane protection, or flood damage prevention..(c)Limitations on amount of distributed qualified outer Continental Shelf revenues(b)Limitations on amount of distributed qualified outer Continental Shelf revenuesSection 105(f) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—(1)in paragraph (1)—(A)by striking subparagraphs (B) and (C);(B)in subparagraph (A), by striking the semicolon at the end and inserting a period; and(C)beginning in the matter preceding subparagraph (A), by striking exceed— and all that follows through for each in subparagraph (A) and inserting the following: exceed $500,000,000 for each; and(2)in paragraph (2), by striking 2055 and inserting 2019.103.Exemption of certain payments from sequestration(a)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Payments to Social Security Trust Funds (28–0404–0–1–651). the following:Payments to States pursuant to section 105(a)(2)(A) of the Gulf of Mexico Energy Security Act of
 2006 (Public Law 109–432; 43 U.S.C. 1331 note) (014–5535–0–2–302)..(b)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.IIAlaska outer Continental Shelf revenues201.DefinitionsIn this title:(1)Coastal political subdivisionThe term coastal political subdivision means—(A)a county-equivalent subdivision of the State—(i)all or part of which lies within the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) of the State; and(ii)the closest coastal point of which is not more than 200 nautical miles from the geographical center of any leased tract in the Alaska outer Continental Shelf region; and(B)a municipal subdivision of the State that is determined by the State to be a significant staging area for oil and gas servicing, supply vessels, operations, suppliers, or workers.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(3)Qualified revenues(A)In generalThe term qualified revenues means all revenues derived from all rentals, royalties, bonus bids, and other sums due and payable to the United States from energy development in the Alaska outer Continental Shelf region.(B)ExclusionsThe term qualified revenues does not include—(i)revenues generated from leases subject to section 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)); or(ii)revenues from the forfeiture of a bond or other surety securing obligations other than royalties, civil penalties, or royalties taken by the Secretary in-kind and not sold.(4)SecretaryThe term Secretary means the Secretary of the Interior.(5)StateThe term State means the State of Alaska.202.Disposition of qualified revenues in Alaska(a)In generalNotwithstanding section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) and subject to the other provisions of this section, for fiscal year 2021 and each fiscal year thereafter, the Secretary of the Treasury shall deposit—(1)50 percent of qualified revenues in the general fund of the Treasury;(2)42.5 percent of qualified revenues in a special account in the Treasury, to be distributed by the Secretary to the State; and(3)7.5 percent of qualified revenues in a special account in the Treasury, to be distributed by the Secretary to coastal political subdivisions.(b)Allocation among coastal political subdivisionsOf the amount paid by the Secretary to coastal political subdivisions under subsection (a)(3)—(1)90 percent shall be allocated among costal political subdivisions described in section 201(1)(A) in amounts (based on a formula established by the Secretary by regulation) that are inversely proportional to the respective distances between the point in each coastal political subdivision that is closest to the geographic center of the applicable leased tract and not more than 200 miles from the geographic center of the leased tract; and(2)10 percent shall be divided equally among each coastal political subdivision described in section 201(1)(B).(c)TimingThe amounts required to be deposited under subsection (a) for the applicable fiscal year shall be made available in accordance with that subsection during the fiscal year immediately following the applicable fiscal year.(d)Authorized uses(1)In generalSubject to paragraph (2), the State shall use all amounts received under subsection (a)(2) in accordance with all applicable Federal and State laws, for 1 or more of the following purposes:(A)Projects and activities for the purposes of coastal protection, conservation, and restoration, including onshore infrastructure and relocation of communities directly affected by coastal erosion, melting permafrost, or climate change-related losses.(B)Mitigation of damage to fish, wildlife, or natural resources.(C)Mitigation of the impact of outer Continental Shelf activities through the funding of onshore infrastructure projects and related rights-of-way.(D)Adaptation planning, vulnerability assessments, and emergency preparedness assistance to build healthy and resilient communities.(E)Installation and operation of energy systems to reduce energy costs and greenhouse gas emissions compared to systems in use as of the date of enactment of this Act.(F)Programs at institutions of higher education in the State.(G)Other purposes, as determined by the Governor of the State, with approval from the State legislature.(H)Planning assistance and the administrative costs of complying with this section.(2)LimitationNot more than 3 percent of amounts received by the State under subsection (a)(2) may be used for the purposes described in paragraph (1)(H).(e)AdministrationAmounts made available under paragraphs (2) and (3) of subsection (a) shall—(1)be made available, without further appropriation, in accordance with this section;(2)remain available until expended; and(3)be in addition to any amounts appropriated under any other provision of law.IIIState mineral revenue protection301.Elimination of administrative fee(a)In generalSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended—(1)in subsection (a), in the first sentence, by striking , subject to the provisions of subsection (b),;(2)by striking subsection (b); (3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; (4)in subsection (b)(3)(B)(ii) (as so redesignated), by striking subsection (d) and inserting subsection (c); and(5)in subsection (c)(3)(A)(ii) (as so redesignated), by striking subsection (c)(2)(B) and inserting subsection (b)(2)(B).(b)Conforming amendments(1)Section 6(a) of the Mineral Leasing Act for Acquired Lands (30 U.S.C. 355(a)) is amended—(A)in the first sentence, by striking Subject to the provisions of section 35(b) of the Mineral Leasing Act (30 U.S.C. 191(b)), all and inserting All; and(B)in the second sentence, by striking of the Act of February 25, 1920 (41 Stat. 450; 30 U.S.C. 191) and inserting of the Mineral Leasing Act (30 U.S.C. 191).(2)Section 20(a) of the Geothermal Steam Act of 1970 (30 U.S.C. 1019(a)) is amended in the matter preceding paragraph (1), in the second sentence, by striking the provisions of subsection (b) of section 35 of the Mineral Leasing Act (30 U.S.C. 191(b)) and.(3)Section 205(f) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1735(f)) is amended by striking the fourth, fifth, and sixth sentences.February 25, 2020Reported with amendments